Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377).
Regarding claim 1 XUAN teach a light emission device (FIG. 3A, the light emitting device 300) comprising: a light emission layer (fig. 3A, light emitting layers 330); 
a first electrode and a second electrode spaced apart from each other on a first surface side of the light emission layer (fig3A, electrodes 310 and 320); and 
Xuan is silent on a magnetoactive fluid layer disposed on a second surface side of the light emission layer and having a plurality of nanostructures of which arrangement and distribution is configured to change according to an application of a magnetic field, and wherein light emitting properties of the light emission layer are configured to be changed according to the arrangement and distribution of the plurality of nanostructures in the magnetoactive fluid layer.


Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Naya so that it may include a magnetoactive fluid layer disposed on a second surface side of the light emission layer and having a plurality of nanostructures.
The motivation is to provide a surface light emitting type EL element which achieves high emission efficiency and high extraction efficiency.
 
Further Lawandy teach a plurality of nanostructures of which arrangement and distribution is configured to change according to an application of a magnetic field, and wherein light emitting properties of the light emission layer are configured to be changed according to the arrangement and distribution of the plurality of nanostructures in the magnetoactive fluid layer ([0037] plasmon supporting symmetrical or anisotropic nanoparticles, the plasmon absorption and scattering may change in magnitude and wavelength when the surrounding material, e.g., LC, changes its optical properties in the presence of a stimulus, e.g., an applied field. This result may be used alone or with the orientation effect to enhance or create contrast for a pixel. In certain examples, elongated particles (e.g., nanotubes, nanorods, core shell structures and other high aspect ratio structures) of carbon, semiconductors, dielectrics, metals or composite 

Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Lawandy so that it may include a plurality of nanostructures of which arrangement and distribution is configured to change according to an application of a magnetic field, and wherein light emitting properties of the light emission layer are configured to be changed according to the arrangement and distribution of the plurality of nanostructures in the magnetoactive fluid layer.

The motivation is to provide simple substitution of known element to obtain predictable results.

Regarding claim 2 XUAN in view of Lawandy teach wherein the plurality of nanostructures includes a conductive nanowire; and magnetic nanoparticle provided on a surface of the conductive nanowire (Lawandy: [0037]).

Regarding claim 3 XUAN in view of Lawandy teach wherein the Page 3 of 9Application Serial No. 17/030,687PATENT Preliminary AmendmentDocket: MA70020 conductive nanowire includes carbon nanotube (Lawandy: [0037]).

claim 9 XUAN teach wherein the light emission layer includes an organic material layer and a light emitting element provided in the organic material layer (The light emitting device may be an organic LED).

Regarding claim 10 XUAN in view of Naya teach a reception element which provides an reception space (Naya: fig. 1, between item 14 and 16) in which the magnetoactive fluid layer is accommodated on the second surface side of the light emission layer (Naya: fig. 1, item 14).

Regarding claim 13 XUAN teach an electronic device including the light emission device (fig. 3A).

Regarding claim 14 XUAN in view of Lawandy teach corresponding to at least one of a device sensing a magnetic field, a device visualizing a magnetic field, a device memorizing magnetic field information, and a display device using a magnetic field (Lawandy: [0037]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of YU (CN 101872842).
Regarding claim 4 XUAN is silent on wherein the magnetic nanoparticle includes Fe304.

Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Yu so that it may include wherein the magnetic nanoparticle includes Fe304.

The motivation is to provide an organic photoelectric device and preparation method thereof, the device can overcome the defect in the current technology, reduces the resistance of the anode layer and improve the visible light transmissivity of the anode layer and improve the photoelectric performance of the device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of Feng (US 20140145980).
Regarding claim 5 XUAN is silent on wherein the magnetoactive fluid layer includes an organic solvent and the plurality of nanostructures dispersed in the organic solvent.
However, Feng teach wherein the magnetoactive fluid layer includes an organic solvent and the plurality of nanostructures dispersed in the organic solvent ([0029]).


The motivation is to provide simple substitution of known element to obtain predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of Montgomery (US 20040266063).

Regarding claim 6 XUAN is silent wherein after the arrangement and distribution of the plurality of nanostructures are set to a first state by application of a first magnetic field, the first state is substantially maintained even when the first magnetic field is removed.

However, Montgomery teach wherein after the arrangement and distribution of the plurality of nanostructures are set to a first state by application of a first magnetic field, the first state is substantially maintained even when the first magnetic field is removed ([0025] Referring to block 330, the solution in the mold cavity is cured, such that the carbon nanotubes 295 are "frozen" in their aligned states .. the field may be removed when the solution 290 has been at least partially cured to a state wherein the carbon nanotubes 295 remain in their aligned positions).


The motivation is to provide simple substitution of known methods to obtain predictable results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of Sato (JP 2004361430).

Regarding claim 11 XUAN is silent on wherein the light emission device is an electroluminescence (EL) device driven by an alternating current AC signal.

However Sato teach wherein the light emission device is an electroluminescence (EL) device driven by an alternating current AC signal ( the light-emitting elements are AC-driven by the signals).

Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Sato so that it may include wherein the light emission device is an electroluminescence (EL) device driven by an alternating current AC signal.

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of Kim (WO 2017135536).
Regarding claim 12 XUAN is silent on wherein the light emission device is a wearable device.
However, Kim teach wherein the light emission device is a wearable device (control unit 250 controls the operation of the wearable device and the light emission display device).
Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Kim so that it may include wherein the light emission device is a wearable device.
The motivation is to provide a method for displaying a cheering image using a wearable device and a display device for performing data communication with the wearable device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Naya (JP 2011222244) and Lawandy (US 20050218377) as applied to claim 1 above, and further in view of Hannaford (US 10092355).

Regarding claim 15 XUAN is silent on the electronic device comprises a surgical display device for tracking motion of a magnetic surgical probe.

 motions of the surgical probe could be controlled to automatically track a target area of biological tissue).




Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Lawandy (US 20050218377).

Regarding claim 16 XUAN teach a method for manufacturing a light emission device comprising, forming a first electrode and a second electrode spaced apart from each other on a substrate; forming a light emission layer on the first and second electrodes (fig. 10, the light emitting device of this embodiment, the light emitting device of this embodiment is a vertical LED, and includes, for example, a light emitting chip 564 and a magnetic submount 550. The light emitting chip 564 is disposed on the magnetic submount 550 through conventional methods such as epoxy, metal bonding, wafer bonding, epitaxy embedding or coating process.
In one example, the light emitting chip 564 includes a first electrode 568, a substrate 561, a first doped layer 558, an active layer 556, a second doped layer 554, a second 
XUAN is silent on forming a magnetoactive fluid layer including a plurality of nanostructures on the light emission layer, arrangement and distribution of the plurality of nanostructures being changed by application of a magnetic field.
However, Lawandy teach forming a magnetoactive fluid layer including a plurality of nanostructures on the light emission layer, arrangement and distribution of the plurality of nanostructures being changed by application of a magnetic field ([0037]).
Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Lawandy so that it may include forming a magnetoactive fluid layer including a plurality of nanostructures on the light emission layer, arrangement and 

The motivation is to provide simple substitution of known element to obtain predictable results.


Regarding claim 17 XUAN in view Lawandy teach wherein the plurality of nanostructures may include conductive nanowire Page 6 of 9Application Serial No. 17/030,687PATENT Preliminary AmendmentDocket: MA70020 and magnetic nanoparticle provided on surfaces of the conductive nanowire (Lawandy, [0037]).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUAN (KR 20100115354) in view of Lawandy (US 20050218377) and further in view of Naya (JP 2011222244).
Regarding claim 18 XUAN is silent on forming a reception element which provides a reception space in which the magnetoactive fluid layer is accommodated.
However, Naya teach forming a reception element which provides a reception space  fig. 1, between item 14 and 16) in which the [[magnetoactive fluid]] layer is accommodated (fig. 1).
Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Naya so that it may include forming a reception element which 
the purpose of providing a surface light emitting type EL element which achieves high emission efficiency and high extraction efficiency.

Further Lawandy teach the magnetoactive fluid layer ([0037]).
Therefore, it would have been obvious too one of the ordinary skilled in the art to combine Xuan in light of Lawandy so that it may include magnetoactive fluid layer.

The motivation is to provide simple substitution of known element to obtain predictable results.


Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Menon et al. US 20200295293.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625